Case 1:19-cv-00547-GZS Document 92 Filed 05/24/21 Page 1 of 4                PageID #: 779




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


JON R. ADAMS,                             )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )       1:19-cv-00547-GZS
                                          )
MATTHEW MAGNUSSON, et al.,                )
                                          )
       Defendants                         )

                         ORDER ON PLAINTIFF’S MOTION
                    FOR LEAVE TO FILE AMENDED COMPLAINT

       Plaintiff moves to amend his complaint to include several additional factual

assertions in support of his claims. (Motion to Amend, ECF No. 72; Proposed Amended

Complaint, ECF No. 75.) Defendants oppose the motion. Following review of the parties’

arguments and the record, the Court denies the motion.

                                  STANDARD OF REVIEW

       Rule 15(a)(1) of the Federal Rules of Civil Procedure permits a litigant to amend a

pleading “as a matter of course” subject to certain time constraints. However, when a party

seeks to amend a complaint more than 21 days after the filing of a responsive pleading, the

other party’s consent or leave of court is required in order to amend the complaint. Fed. R.

Civ. P. 15(a)(2). In such a case, the court is to grant leave to amend “freely” when “justice

so requires.” Id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962) (“In the absence of

any apparent or declared reason—such as undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously allowed,
Case 1:19-cv-00547-GZS Document 92 Filed 05/24/21 Page 2 of 4                 PageID #: 780




undue prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc.—the leave sought should, as the rules require, be ‘freely given.’”).

       The standard is elevated when the motion to amend is filed after the court’s

scheduling order deadline for amendment of pleadings. A motion to amend that is filed

beyond the deadline established in a scheduling order requires an amendment of the

scheduling order. To obtain an amendment of the scheduling order, a party must

demonstrate good cause. Johnson v. Spencer Press of Maine, Inc., 211 F.R.D. 27, 30 (D.

Me. 2002); El–Hajj v. Fortis Benefits Ins. Co., 156 F. Supp. 2d 27, 34 (D. Me. 2001); Fed.

R. Civ. P. 16(b)(4).

       A court’s decision on good cause “focuses on the diligence (or lack thereof) of the

moving party more than it does on any prejudice to the party-opponent.” Steir v. Girl

Scouts of the USA, 383 F.3d 7, 12 (1st Cir. 2004). “Particularly disfavored are motions to

amend whose timing prejudices the opposing party by ‘requiring a re-opening of discovery

with additional costs, a significant postponement of the trial, and a likely major alteration

in trial tactics and strategy.’” Id. (quoting Acosta–Mestre v. Hilton Int’l of P.R., Inc., 156

F.3d 49, 52 (1st Cir. 1998)). Ultimately, it falls to the court’s discretion whether to grant

a motion to amend, and that discretion should be exercised based on the particular facts

and circumstances of the case. Id.

                                        DISCUSSION

       Plaintiff commenced this action with the filing of a complaint in state court in

October, 2019.    After the matter was removed to this Court and following a review of

Plaintiff’s complaint in accordance with 28 U.S.C. §§ 1915 and 1915A, the Court issued a

                                              2
Case 1:19-cv-00547-GZS Document 92 Filed 05/24/21 Page 3 of 4                           PageID #: 781




Scheduling Order. (ECF No. 29.) In the Scheduling Order, the Court established July 8,

2020, as the deadline for the parties to amend the pleadings.                    Although the Court

subsequently extended certain Scheduling Order deadlines, the Court did not extend the

amendment deadline. Discovery is currently due to close on June 30, 2021.

        In his motion to amend, Plaintiff offers no reason for the fact he did not request the

amendment before July 8, 2020, or at any time prior to April 2, 2021, the date he filed the

motion to amend. Furthermore, according to Defendants, the amendment would require

“a repeat of extensive discovery and Defendants’ investigation, repeated interviews of the

eight non-parties already interviewed, … and potentially another deposition of the Plaintiff.”

(Defendants’ Response at 4, ECF No. 78.)

        Given the timing of the motion, the lack of any explanation for the delay in filing

the motion, and the delay in the resolution of the matter that would likely result from the

additional investigation and discovery that Defendants assert would be necessary if the

amendment were allowed, the Court does not find good cause to permit the amendment.

                                            CONCLUSION

        Based on the foregoing analysis, the Court denies Plaintiff’s motion to amend his

complaint.1




1
 To the extent Plaintiff’s proposed amended complaint includes reference to facts or other evidence that
would be relevant to Plaintiff’s claims, the Court’s denial of the motion should not be construed as a
determination that Plaintiff cannot present the facts and evidence in support of his claims. The Court has
made no determination whether the evidence would be admissible at trial or in any motion practice.

                                                    3
Case 1:19-cv-00547-GZS Document 92 Filed 05/24/21 Page 4 of 4             PageID #: 782




                                           NOTICE

      Any objections to this order shall be filed in accordance with Federal Rule of Civil

Procedure 72.


                                         /s/ John C. Nivison
                                         U.S. Magistrate Judge

Dated this 24th day of May, 2021.




                                           4
